                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
 IN RE:                                                  )
                                                         )          CHAPTER:       7
 LATIN PRODUCTIONS, INC.                                 )          CASE NO.:      20-05525
                                                         )          JUDGE:         WALKER
          Debtor & Movant                                )
                                                         )
 v.                                                      )
                                                         )
 TRIPLE Z PROPERTIES, LLC and                            )
 SAMAD ZANJANIPOUR                                       )
                                                         )
                                                         )
          Respondents.                                   )
                                                         )
                                                         )


 MOTION FOR ORDER OF CONTEMPT AND SANCTIONS AGAINST RESPONDENT
 FOR VIOLATION OF THE AUTOMATIC STAY PROVISIONS OF SECTION 362(a)

         COMES the Debtor & Movant, (“Debtor”), through counsel, Lefkovitz and Lefkovitz, PLLC,

and hereby moves for an Order holding Samad Zanjanipour and Triple Z Properties, LLC

(hereinafter “Respondents”), in contempt of this Court for willful violation of the automatic stay

provisions of Section 362(a). In support of this motion, the Debtor would state as follows:

      1. This Motion for Contempt is governed by Fed. R. Bankr. P. 9020, which incorporates

         Fed. R. Bankr. P. 9014.

      2. The Debtor initiated a Chapter 7 bankruptcy case by filing a Voluntary Petition for relief

         on December 23, 2020. (see 20-05525 Bankr. Docket No. 1).

      3. The Voluntary Petition listed the Respondent on Schedule F, and notice was sent by this

         Court on December 31, 2020. (see 20-05525 Bankr. Docket No. 4).
   4. On January 19, 2021, Respondent sent an email to Debtor’s counsel acknowledging

       receipt of notice of the bankruptcy filing, while also threatening to collect a debt and

       proceed with legal action to control property of the estate without relief (see Exhibit A).

                                          ARGUMENT

   5. The acts of Respondent regarding this matter constitute a wanton and willful violation of

       the provisions of the Bankruptcy Code.

   6. The Respondent is willfully attempting to collect a debt in clear violation of the

       automatic stay provisions of 11 U.S.C. § 362(a).

   7. The Debtor has suffered damages as a result of the Respondent’s contempt, including, but

       not limited to, attorney’s fees.

   8. 11 U.S.C. § 362(k) provides that individuals injured by willful violations of the automatic

       stay shall recover actual damages, including costs and attorney’s fees, and if appropriate,

       punitive damages.

   WHEREFORE, based on the foregoing, Debtor prays for the following relief:

       A. That the Court set a hearing on the Debtor’s motion for contempt and sanctions;

       B. That at the hearing, the Court finds the Respondent to have violated the automatic

           stay provisions of 11 U.S.C. § 362(a), and impose appropriate sanctions for damages,

           both actual and exemplary, and punitive damages if appropriate;

       C. That the Court award reasonable attorney’s fees in favor of Lefkovitz and Lefkovitz,

           PLLC, and against Respondent, for the necessity of bringing this action; and

       D. Such other relief as the Court deems appropriate.

Respectfully submitted,
                                                      LEFKOVITZ & LEFKOVITZ, PLLC

                                                      /S/ STEVEN L. LEFKOVITZ
                                                        Steven L. Lefkovitz, No. 5953
                                                        Attorney for Debtors
                                                        618 Church Street, Suite 410
                                                        Nashville, Tennessee 37219
                                                        Phone: (615) 256-8300
                                                        Fax: (615) 255-4516
                                                        Email: slefkovitz@lefkovitz.com


                                  CERTIFICATE OF SERVICE

      I certify that on this 19th day of January, 2021, I served a copy of the foregoing in the following
manner:

Email by Electronic Case Noticing to:

Acting Asst. U.S. Trustee
Michael Gigandet, Chapter 7 Trustee

U.S. Mail Certified – return receipt requested

Samad Zanjanipour – Registered Agent
Triple Z Properties, LLC
2111 Nolensville Pike
Nashville, TN 37211

U.S. Mail First Class

The Debtor at 15128 Old Hickory Blvd, Nashville, TN 37211.


/s/ Steven L. Lefkovitz
Steven L. Lefkovitz
1 TOTAL USPS MAILINGS: $1.00
1 USPS CERTIFIED MAIL: $6.00
